Citation Nr: 1715053	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the September 2004 rating decision denying entitlement to service connection for bilateral hearing loss.

2.  Whether there was CUE in the September 2004 rating decision denying entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the VA denied service connection for bilateral hearing loss; the Veteran has not established that the correct facts, as they were then known, were not before the RO in September 2004; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would  have undebatably been different.

2.  In a September 2004 rating decision, the VA denied service connection for tinnitus; the Veteran has not established that the correct facts, as they were then known, were not before the RO in September 2004; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been undebatably different.






CONCLUSIONS OF LAW
 
1.  The September 2004 rating decision denying entitlement to service connection for bilateral hearing loss does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5101, 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).

2.  The September 2004 rating decision denying entitlement to service connection for tinnitus does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5101, 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (See Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE See Livesay v. Principi, 15 Vet. App. 165 (2001)).  

Clear and Unmistakable Error

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  If the record establishes such clear and unmistakable error, the prior decision will be reversed or amended; a finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. §§ 3.104(a), 3.105(a). 

In determining whether a prior determination involves clear and unmistakable error, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

An assertion of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a [veteran] who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a [veteran] who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Analysis:
Facts

The Veteran asserts CUE regarding the September 2004 rating decision.  Specifically, he contends that the July 2004 VA examination was inadequate.  Regarding the examination, he has indicated that the VA examiner misstated his comments regarding the onset of his hearing loss and tinnitus and use of ear protection in service and post-service.  He also contends that the examiner erroneously relied on his entrance and separation examinations to determine that his hearing loss and tinnitus were not related to service.  Additionally, he contends that the RO did not apply laws that were extant at the time.   

The Veteran underwent a VA examination for his hearing loss and tinnitus in July 2004.  The examination report indicated that the Veteran reported hearing loss 15 to 20 years prior and tinnitus that had begun five years prior.  The report indicated that the Veteran was exposed to noise in the Air Force having gone through munition and demolition training, working on the flight line as an ammunition specialist, working as a hydrogen bomb assistant, and firing various weapons.  The examination indicated that post-service, the Veteran worked in an office for United Airlines and did not require ear protection; it also indicated that he hunted, mowed the lawn and used power tools without the use of ear protection.  

During the examination, a pure tone air conduction audiometry test was performed.  The test indicated severe rising to mild sensorineural hearing in the right ear and moderately severe rising to normal sensorineural hearing in the left ear.  The examiner opined that the results were consistent with organic hearing loss.  The examiner reasoned that service connection for tinnitus could not be established since the Veteran reported that it began five years ago, and he was discharged from the military in 1956; service connection for hearing loss could not be established since the Veteran reported that it began 15 to 20 years ago, and he was discharged from the military in 1956. 

The Veteran has made specific statements regarding the July 2004 VA examination.  Regarding his comments as reflected in the examination report, the Veteran has indicated that they are incorrect.  He has indicated that he said that his hearing loss had begun deteriorating 20 years earlier and five years earlier, he had noticed the ringing in his ears had gotten worse; he indicated that he did not say that either had started at those times.  Regarding his use of ear protection, he indicated that the VA examiner's comments are "misleading to say the least."  Pursuant to this assertion, he stated that his work following service was as a ticket agent, which did not expose him to much noise.  He further stated that while he did hunt, mow the lawn and use power towels, the impact of noise from these events was insignificant when compared to one day on a flight line.  

The Veteran also asserted that the VA examiner should not have relied on his entrance and separation examinations.  The Veteran reasons that because both examinations used the whisper and voice tests, which are no longer valid, the examiner should not have relied on the fact that both exams showed normal hearing.

The September 2004 rating decision denied the claims to entitlement to service connection for bilateral hearing loss and tinnitus based on the negative nexus opinion from the July 2004 examination.  


Merits

The Board does not find that the Veteran has established a valid claim of CUE in the September 2004 rating decision.  

The Veteran's assertion that the July 2004 VA examiner misstated his comments and erroneously relied on his entrance and separation examinations is an argument that the VA examination was inadequate.  The Board notes that the adequacy of  a VA examination falls under the duty to assist.  Failure in the duty to assist cannot constitute CUE.  Crippen v. Brown, 9 Vet.App. 412, 418 (1996); Caffrey v. Brown, 6 Vet.App. 377, 383-84 (1994); Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002).  Thus, the Board does not find that any inadequacy in the July 2004 VA examination rises to the level of CUE.  

The Board acknowledges that the Veteran's assertion that his onset of hearing loss and tinnitus was misstated could indicate that incorrect facts were before the RO.  However, the Board notes that there is in fact no indication of hearing loss or tinnitus for many years post-service.  An April 2004 preliminaries for audiological assessment consult is the first clinical indication of record of the Veteran's hearing loss.  The July 2004 VA examination is the first medical evidence of record in which the Veteran provides a history for his hearing loss and tinnitus.  Nor did the Veteran submit any evidence to contradict the examiner's statements prior to the September 2004 rating decision.  Therefore, the decision was based on evidence of record at the time.  Additionally, even if the onset is erroneous, the Veteran's contradiction of the dates provided by the examiner would not manifestly change the outcome because the question of the onset of his hearing loss and tinnitus would still be debatable. Thus, even if there is error regarding the onset of the Veteran's hearing loss and tinnitus, the error is not undebatable.

The Veteran also contends that the RO failed to apply applicable law in the September 2004 rating decision.  Specifically, the Veteran contends that the VA should have applied Hensley v. Brown, Godfrey v. Derwinski and the doctrines of reasonable doubt, presumption of soundness or presumption of aggravation as required by VA law.

The Veteran contends that the July 2004 VA examination provided the medical evidence of his current hearing loss, which met the provisions of Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  He also contends that the RO should have applied Hensley v. Brown, 5 Vet. App. 157 (1993) based on his July 2004 VA examination audiometry results.

In Godfrey v. Derwinski, the Court held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. at 352, 356.  In Godfrey, the Court also held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from in-service acoustic trauma even where the hearing loss disability does not arise in service.  Id.  In Hensley v. Brown, the Court held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. at 155, 157 (1993).  

Neither case impacts the outcome of the 2004 decision because the denial was based on the negative nexus opinion from the July 2004 VA examiner, which was based on the amount of time between the Veteran's onset of hearing loss and tinnitus and his discharge from service, not solely the lack of VA recognized hearing loss in service.  Furthermore, as noted, even if the July 2004 opinion upon which the September 2004 rating decision was based was inadequate, a failure in the duty to assist does not constitute CUE.    

The Veteran contends that the VA was obligated to and did not apply the presumption of soundness.  The Veteran indicated that, "The facts are the VA has no medical evidence at enlistment or separation and therefore must assume my hearing to be normal at enlistment."  The Board notes that when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, there is no indication of record that the September 2004 rating decision did not apply the presumption of soundness.  The RO did not argue that the Veteran had preexisting hearing loss or tinnitus when he entered service and was therefore not presumed sound. As noted, the claims were denied based on a negative nexus opinion regarding onset in service, not prior to service. Thus, the presumption of soundness was applied.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).

The Veteran contends that the VA was obligated to and did not apply the presumption of aggravation.  The presumption of aggravation is inapplicable to either of the Veteran's claims.  It is well-settled that the presumption of aggravation applies only in circumstances where a preexisting disorder was noted upon entry to service.  See Wagner v. Principi, 370 F.3d 1089 (holding that the presumption of aggravation applies "if a preexisting disorder is noted upon entry into service").  A preexisting hearing disorder was not indicated upon the Veteran's entry to service.  Thus, the presumption of aggravation does not apply.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  

The Veteran contends that the VA was obligated to and did not apply the doctrine of reasonable doubt.  The Veteran stated that "[W]ithout a separation audio test to determine my hearing at discharge, they [the VA] must apply reasonable doubt."  
The doctrine of reasonable doubt is only invoked where there is an approximate balance of positive and negative evidence which neither proves nor disproves a claim, leaving the evidence in equipoise.  Initially, the Board notes that there was no positive and negative evidence to weigh with regard to his hearing loss at separation as there was the whispered/spoken voice test and nothing else. Moreover, the denial was based on the negative nexus opinion for which there was no positive nexus opinion to balance against it. Thus, the benefit of the doubt doctrine did not apply. Finally, the Veteran is essentially asserting an issue with how the evidence was weighed.  However, an assertion that the adjudicators improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. App. At 44.  Thus, the Veteran's contention that the RO failed to apply the doctrine of reasonable doubt does not rise to the level of CUE.  

In sum, the Veteran's contentions do not rise to the level of CUE. Accordingly, the Board finds that there is no CUE in the September 2004 rating decision.


ORDER

The challenge to the September 2004 rating decision based on clear and unmistakable error in the denial of the claim for entitlement to service connection for bilateral hearing loss is denied.

The challenge to the September 2004 rating decision based on clear and unmistakable error in the denial of the claim for entitlement to service connection for tinnitus is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


